Citation Nr: 0718755	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-15 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for skin 
disease currently diagnosed as atopic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from April 1960 to 
March 1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2003 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

On May 16, 2006, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  

FINDINGS OF FACT

During the appeal period, the appellant's service-connected 
atopic dermatitis has not affected 20 to 40 percent of his 
entire body or 20 to 40 percent of the exposed areas of his 
body, nor has he received by a physician's prescription 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during a 12 month period.  

CONCLUSION OF LAW

The schedular and extraschedular criteria for an evaluation 
in excess of 10 percent for skin disease, currently diagnosed 
as atopic dermatitis, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7806 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, the appellant was provided with the notice 
required by the VCAA by 
a letter dated in July 2002.  In the July 2002 letter, the 
appellant was informed by VA of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, and the 
assistance that VA would provide to obtain evidence on his 
behalf.  While the letter did not explicitly ask that the 
appellant provide any evidence in his possession that 
pertains to the claim, as per § 3.159(b)(1), he was advised 
of the types of evidence that could substantiate his claim 
and to ensure that VA receive any evidence that would support 
the claim.  Logically, this would include any evidence in his 
possession.  

An April 2006 letter to the appellant from VA also notified 
him, in accordance with the holding in Dingess v. Nicholson, 
19 Vet. App. 473, 492 (2006), of the law pertaining to the 
assignment of disability compensation benefits and of 
effective dates for awards of VA disability benefits.  The 
holding in Dingess was to the effect that any defect in the 
timing of notification required by the VCAA cannot constitute 
prejudicial error if VA follows proper subsequent remedial 
processes to cure any such defect, thereby providing the 
claimant a meaningful opportunity to participate in the 
processing of his or her claim.  There is no indication in 
the record or reason to believe that the ultimate decision on 
the merits of the appellant's increased rating claim by the 
agency of original jurisdiction would have been different had 
complete VCAA notice been provided at some earlier time.  The 
veteran testified that he was seen twice a year by VA for the 
skin condition and the recent treatment records were 
associated with the claims file.  Further, as the Board is 
denying the claim on appeal, there can be no possibility of 
any prejudice to the appellant under the holding in Dingess 
pertaining to the effective date of an award of veteran's 
benefits.  

Regarding VA's duty to assist the appellant, it is noted that 
all available existing evidence pertaining to the claim on 
appeal has been obtained.  The record before the Board 
contains post-service medical records of the appellant, the 
report of a VA general medical examination of the appellant, 
and his written statements to VA and hearing testimony.  
Neither the appellant nor his representative has identified 
any additional existing pertinent evidence which could be 
obtained to substantiate the claims, and the Board is not 
aware of any such evidence.  

At the hearing in May 2006, the appellant's representative 
stated that the findings made by a VA examining physician in 
July 2003 as to the condition of the appellant's skin were 
"too old" for the purpose of assigning a proper disability 
evaluation and argued that, for that reason, VA should 
schedule the appellant for another VA medical examination 
[which would require a remand of the case and delay the 
Board's decision on the pending appeal].  However, there is 
no convincing or competent evidence of record showing that 
the manifestations of the appellant's skin disorder are 
significantly different than they were at the time of the 
July 2003 VA general medical examination, so the Board finds 
that another VA medical examination of the appellant's skin 
is not necessary to decide the claim on appeal.  See 
38 C.F.R. § 3.159(c)(4); VAOPGCPREC 11-95 (April 7, 1995) 
(The Board is not required to remand an appealed claim solely 
because of the passage of time since an otherwise adequate 
examination report was prepared unless the claimant asserts 
that the disability in question has undergone an increase in 
severity since the time of the examination).  In this case, 
the veteran has asserted that the condition was not at its 
worst when he was examined.  However, even though the veteran 
is seen by VA for various conditions, none of the reports 
document the condition in a worse state than the VA 
examination did.  Moreover, the veteran did not assert that 
the condition had worsened since the examination, but rather 
that the condition was not at its worst.  He stated that he 
has blisters at least once a year and his entire body is 
covered with them.  As the veteran has not reported that the 
condition impacts his employment (it appears that the veteran 
last worked in 2001 and stopped working for reasons unrelated 
to the skin condition) and the worsened condition is not 
reported to last for weeks or months, another medical 
examination is not required during a period of worsened 
symptoms.  See Voerth v. West, 13 Vet. App. 117 (1999).  

In light of the above, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim on appeal, 
and it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The criteria for rating skin disabilities were amended 
effective August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 
2002).  Because the appellant filed his claim for an 
increased rating for his service-connected skin disability in 
June 2003, only the amended and current criteria, not the 
rating criteria in effect prior to August 30, 2002, apply in 
his case.  

38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining to 
dermatitis or eczema, provides that a non-compensable [zero 
percent] evaluation is warranted when less than 5 percent of 
the entire body or exposed areas is affected and no more than 
topical therapy has been required during the past 12-month 
period.  An evaluation of 10 percent is warranted when at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas is affected or when intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required for a total duration of less than 
six weeks during the past 12-month period.  An evaluation of 
30 percent requires that 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas be affected or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The appellant's service-connected skin disability is 
currently characterized as atopic dermatitis.  "Dermatitis" 
is defined as inflammation of the skin.  "Atopic" 
dermatitis is defined as a chronic type seen in those with a 
hereditary susceptibility to pruritis; it may be accompanied 
by allergic rhinitis, hay fever, and asthma.  The extreme 
pruritis often leads to scratching and rubbing that in turn 
results in the typical lesions of eczema.  In adults it is 
found chiefly on the flexural surfaces, especially on the 
antecubital and popliteal areas and on the neck, eyelids, and 
behind the ears.  "Pruritis" is defined as an unpleasant 
cutaneous sensation which provokes the desire to rub or 
scratch the skin to obtain relief; called also itching.  
"Flexural" means pertaining to or affecting a flexure, 
which is a bending; a bent portion of a structure or organ.  
"Antecubital" means situated anterior to the cubitus, or 
elbow.  "Popliteal" means pertaining to the posterior 
surface of the knee.  See Dorland's Illustrated Medical 
Dictionary 97, 495, 711, 1487, 1531 (Dorland's) (30th ed., 
2003).      

At a VA medical examination in July 2003, the diagnostic 
impression was infected atopic dermatitis.  It was noted by 
the VA examiner that a VA physician at an outpatient clinic 
had prescribed Triamcinolone cream for application to the 
appellant's skin.  VA treatment records dated in July 2003 
confirm that the veteran was to start using Triamcinolane .1% 
Crm Bid.  In October 2003, the veteran was prescribed 
Clotrimazole 1% topical cream which was last filled in 
December 2003.  Triamcinolane was not one of the prescribed 
medications.  At the hearing, the veteran testified that he 
was putting on hydrocortisone two times per day to prevent 
the skin from getting too dry.  

The appellant indicated during the VA examination that the 
main problem with his skin condition was itching.  On his 
left leg below the knee, he had a 15 cm by 7cm area which was 
characteristic of atopic dermatitis aggravated by being 
scratched.  He also had a superficial infection, which is 
usually due to staph according to the examiner.  In addition 
to the area on his left calf affected by dermatitis, the 
appellant's trunk, hands, and forearms had small areas 
affected by dermatitis measuring about 4 mm to 8mm, with 
perhaps five or six such areas measuring 1 cm.  Color 
photographs of the appellant showing his skin were taken and 
associated with the other evidence in his claims file.  

The VA examiner reported that less than 10 percent of the 
skin of the appellant's body was affected by atopic 
dermatitis and that the areas other than the left calf which 
were affected by the dermatitis just had little lesions which 
looked like impetigo.  On the left leg, it looked like 
infected atopic dermatitis.  "Impetigo" is a contagious 
pyoderma characterized by pustules which rupture to discharge 
a thin yellow seropurulent fluid which dries and forms a 
thick crust.  "Pyoderma" is a term for any purulent skin 
disease.  See Dorland's at 916, 1551.

The VA examiner commented that the veteran's atopic 
dermatitis was not a "major disability."  The itching of 
his skin evidently interfered with the appellant's sleep from 
time to time, he said, and the appellant, who had worked as a 
truck driver, could have itching so much that he would stop 
driving but, when speaking about his itching, he did not 
dwell on that, according to the VA examiner.

The color photographs of record of the skin of various parts 
of the appellant's body, taken in July 2003, show some 
reddened areas and small lesions.  The left calf area 
appeared to be affected more than the other parts of the 
appellant's body.    

At the May 2006 hearing, the appellant testified, when asked 
to describe his skin problems, as follows:

Yes, I have dryness of skin.  It itches.  I have 
problems with little blisters appearing on my skin from 
time to time.  I break out into welts and it'll scab 
over and dry out, crusty.  And I have this a lot of 
time all over my body, scab down to my toe, even.

See hearing transcript at page 3.

When asked by the undersigned about the frequency of skin 
blisters, the veteran stated, "They come up once a year at 
least."  When asked about the condition of his skin since 
the VA skin examination in July 2003, the appellant stated, 
"I have not completely cleared up at any one time."  See 
hearing transcript at page 7.

At the May 2006 hearing, the appellant testified that he is 
treated at a VA outpatient clinic for atopic dermatitis, 
among other conditions.  The most recent VA outpatient 
treatment notes dated in 2006 do not, however, show a visit 
to a VA dermatology clinic or any treatment or evaluation of 
skin disease.  The veteran was seen in September 2004 with 
dried abraded areas on his hands.  

The rating decision noted that the service-connected 
disability was previously diagnosed as angioneurotic edema 
and was now diagnosed as atopic dermatitis.  The Diagnostic 
Code assigned was 7118-7806.  While the original claims 
folder has been lost, the VA examiner, on the arteries, 
veins, and miscellaneous disorders examination report, noted 
the previous diagnosis but opined that the current findings 
fit infected atopic dermatitis.  The Board notes that the 
assignment of a particular diagnostic code to evaluate a 
disability is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In the Statement of 
the Case, the RO only included the provisions of Diagnostic 
Code 7806 (Dermatitis or eczema).  Based on the VA examiner's 
findings and explanation of the change in diagnosis, the 
Board finds that Diagnostic Code 7806 is the Diagnostic Code 
which best corresponds to the manifestations of the veteran's 
service-connected disability.  

However, there is no competent and credible evidence of 
record in this case showing that the requirements of 
Diagnostic Code 7806 for a disability evaluation higher than 
10 percent are met.  

The VA examiner who conducted the VA examination in July 2003 
reported that the appellant's service-connected atopic 
dermatitis affected significantly less than 20 to 40 percent 
of his entire body or 20 to 40 percent of the  exposed areas 
of his body.  The examiner did not note that he had been 
receiving by a physician's prescription systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the 12-month period prior to the VA examination.  At 
the hearing, the veteran reported that he used hydrocortisone 
two times per day and oral tablets when the itching gets so 
bad he can't take it.  The appellant and his representative 
have not in fact contended that his skin disease of atopic 
dermatitis has during the appeal period been manifested by 
signs and symptoms which meet or more nearly approximate the 
schedular requirements for entitlement to an evaluation in 
excess of 10 percent.  For these reasons, entitlement to an 
increased rating for atopic dermatitis on a schedular basis 
is not established.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Code 7806.  

In written statements to VA and in his May 2006 hearing 
testimony, the appellant has asserted the position that he 
should be awarded an increased evaluation for his service-
connected skin disease essentially because, subjectively, his 
skin condition is more significantly disabling, in his 
opinion, than an evaluation of 10 percent would indicate.  
However, the schedular criteria for rating skin disabilities 
such as dermatitis are objective, not subjective.  

For the reasons stated below, the appellant is also not 
entitled to an increased rating for atopic dermatitis on an 
extraschedular basis.

In this decision, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2006) whether or not they were raised by 
the veteran, as required by the holding of the United States 
Court of Veterans Appeals in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the disability picture presented by 
the appellant's service-connected skin disorder is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards, and so a referral 
for an evaluation on an extraschedular basis is not 
warranted.  For example, frequent hospitalizations or, 
indeed, any hospitalization, for the appellant's atopic 
dermatitis is not shown, and the appellant's service-
connected skin condition has not been reported to interfere 
with any current employment.  The Board is, therefore, not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
    
As the preponderance of the evidence is against the 
appellant's claim on appeal, the benefit of the doubt 
doctrine does not apply in this case.  38 U.S.C.A. § 5107(b) 
(West 2002). 

ORDER

Entitlement to an evaluation in excess of 10 percent for skin 
disease currently diagnosed as atopic dermatitis is denied.  



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


